Citation Nr: 0730257	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-37 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board finds that a February 2004 VA examination report to 
raise an informal claim of entitlement to a permanent and 
total disability evaluation for pension purposes.  As this 
issue is not currently developed or certified for appellate 
review, it is accordingly referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the veteran engaged in combat with the enemy during military 
service.

2.  The preponderance of the evidence is against finding a 
verifiable in-service stressor.

3.  There is no diagnosis of PTSD linked to a confirmed in-
service stressor.

4.  The preponderance of the evidence is against establishing 
that PTSD is attributable to the veteran's military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in the September 2004 
statement of the case (SOC) and in September 2002 
correspondence of the information and evidence needed to 
substantiate and complete the claim.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim.  VA 
informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
sufficient notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

The Board notes that VA has not obtained a medical opinion in 
this case addressing the etiology of any diagnosed PTSD.  As 
will be discussed below, however, the veteran's service 
medical records are devoid of pertinent complaints, 
treatment, findings, or diagnoses.  Moreover, the evidence 
preponderates against finding either that the veteran engaged 
in combat with the enemy during military service or that an 
in-service stressor can be verified.  In view of this 
evidentiary picture, referral of this case for a VA opinion 
as to whether any diagnosed PTSD originated in service would 
in essence place the reviewing physician in the role of a 
fact finder.  This is the Board's responsibility.  
Accordingly, remanding the case to obtain a medical opinion 
regarding whether any diagnosed PTSD is etiologically related 
to service is not warranted.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations. 

Service Connection Claim for PTSD

The veteran claims entitlement to service connection for PTSD 
due to his U.S. Navy service off the coast of Vietnam.  The 
RO has denied service connection because it found a stressor 
related to the veteran's military service had not been 
independently verified.  The Board agrees.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

As to entitlement to service connection for PTSD, governing 
criteria specifically require (i) medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a)(2006); (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor; and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.3.04(f).  The provisions of 38 C.F.R. § 4.125(a) 
in turn require that a diagnosis of a mental disorder conform 
to the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (1994) 
(DSM IV).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

The service medical records are negative for any complaints, 
treatment, findings, or diagnosis of PTSD.  In April 2003, a 
VA psychologist concluded that the veteran met the DSM-IV 
criteria for PTSD.  This is the first diagnosis of PTSD in 
the clinical records, and is based on the appellant's self-
reported stressor.  The Board also notes the existence in the 
record of multiple diagnoses of the veteran's malingering in 
connection with his claimed mental disorders.  The record 
contains no opinion evidence linking any purported PTSD to 
service.

Assuming arguendo that the diagnosis of PTSD is adequate, 
there is, nevertheless, a need to corroborate the claimed 
stressors.  A stressor involves exposure to a traumatic event 
in which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others, and the person's response 
involved intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

It bears emphasis that the sufficiency of a stressor is a 
medical determination and is presumed by a medical diagnosis 
of PTSD.  Id.  Nevertheless, the occurrence of a stressor is 
an adjudicatory determination.  "Credible supporting 
evidence" is needed to verify noncombat stressors and may be 
obtained from service records or other sources.  The 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
The Board is not bound to accept any diagnosis not conforming 
to the DSM-IV criteria, and no probative weight may be 
assigned to any diagnoses of PTSD based on the veteran's 
noncredible account of combat participation or unverified 
stressors.

An examination of the veteran's service personnel records is 
unable to verify that he ever served in combat.  Hence, the 
claimed stressors require independent corroboration.  The 
evidence of his service aboard the U.S.S. White Plains, in 
the waters off Vietnam, indicates that he was a chef/cook.  
The U.S. Armed Services Center for Unit Records Research 
(USASCRUR) (now the U.S. Army and Joint Services Records 
Research Center (JSRRC)) has investigated his reported 
stressors and is unable to verify any of them.  See September 
2004 USASCRUR Reply.  The investigated stressors included a 
report of having been on a helicopter receiving enemy fire, 
which may have resulted in the death or injury of a certain 
named serviceman; U.S. planes bombing areas in the vicinity 
of the veteran, presumably where his ship was sailing; the 
sinking of a small ship by the U.S.S. White Plains, resulting 
in casualties; and the injury of a named serviceman who was 
alleged to be under the influence of illegal narcotics at the 
time.  Again, no claimed stressor has been independently 
verified. 

Hence, there is no credible corroborating evidence that the 
veteran was exposed to an in-service stressor that caused 
PTSD.  In the absence of a verified stressor, diagnoses of 
PTSD are not sufficient to support the claim.  The Board is 
not required to accept an unsubstantiated diagnosis of PTSD 
where the in-service occurrence of the claimed stressors 
cannot be established.  West v. Brown, 7 Vet. App. 70, 78 
(1994).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the evidence preponderates 
against service connection.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


